—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 17,1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as an architectural intern because she claims she was repeatedly harassed and demeaned by her employer, was not given the work for which she was hired and witnessed an incident in which her employer allegedly physically assaulted another employee. She contends that the Board’s decision that she voluntarily left her employment without good cause is not supported by substantial evidence. While claimant testified to various instances in which her employer allegedly verbally harassed and threatened her and did not give her work suited to her skills, another employee stated that she never witnessed any verbal harassment and that the employer believed claimant was not competent to perform certain work. There was also conflicting testimony as to the circumstances surrounding the alleged physical assault. It was for the Board to assess the credibility of the testimony of the respective witnesses. Accordingly, on the record before us, substantial evidence supports the Board’s decision.
*980Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.